Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
	 
	However, the applicant did not file new claims or arguments with the request for continued examination. For the purpose of compact prosecution, the previously filed claim and argument set from 03/01/2021 will be entered and used. 

Claim Objections
Applicant amended the prior informality in the claims submitted on 03/01/2021, and thus the objection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubielzyk (US20190186943A1), and further in view of Moore (US20190205355A1).
Regarding claim 1, Dubielzyk teaches;
A pickup service method executable on a computer system (taught as a communication system executed on computers, Fig 1, element 100), which includes a memory configured to store computer-readable instructions and at least one processor (taught as a processor and memory system in the client device, Fig 1) configured to execute the computer-readable instructions (taught as using software tor the method executed by the processor, paragraph 0113), the pickup service method comprising: 
displaying, by the at least one processor, one or more pickup candidate locations corresponding to a location associated with a user of an electronic device, on a map screen including the location (taught as showing recommended pickup locations, Fig 10, elements 1504 and 1506); 
providing, by the at least one processor, guidance information on a pickup candidate location, which is selected by the user from among the one or more pickup candidate locations, on the map screen (taught as giving directions to reach the pickup area selected, Fig 13b, element 1812); 
additionally providing, by the at least one processor, a user interface (see interactive 2d map interface in Fig 13a) configured to provide direction information [absent a more specific definition, the examiner is interpreting direction information to be any information regarding the direction of motion of the pickup direction] on a corresponding pickup direction on each of both sides of a road or each of a plurality of sides of an intersection (shown as direction of traffic on the road as one-way streets in Fig 12a and 13a, which demonstrates the corresponding pickup direction implicitly via the rules of the road and applies to both sides of the road) for a selection by a user, the road or intersection corresponding the pickup candidate location (taught as providing and recommending pickup locations for selection, such as shown in Fig 12a, paragraph 0103),
transmitting, by the at least one processor to a server, a pickup request, the pickup request including a final pickup candidate location that is selected by the user from among the one or more pickup candidate locations displayed on the map screen as a pickup location (taught as selecting a pickup location, Fig 7 step 910, which then transmits the request to a ride service provider, Fig 7 step 912).  
While Dubielzyk does not explicitly disclose the direction information, Dubielzyk does implicitly indicate direction information when providing pickup location. If the user selects the pickup location (element 1806) as is shown in Fig 13a, this would implicitly include selecting a pickup direction along the flow of traffic in order to obey traffic laws (driving on the right side of the road, and following the one-way direction in this case). Furthermore, Moore (US20190205355A1) teaches a similar layout with a more explicit indication of direction information, where the traffic direction near the pickup areas are indicated in Fig 3b, and further considers the direction of travel of a provider for pickup, which more effectively shows where to meet for the service (paragraph 0032).

Regarding claim 2, Dubielzyk as modified by Moore teaches;
The pickup service method of claim 1 (see claim 1 rejection). Dubielzyk further teaches; wherein the guidance information is provided by referring to a database, which is included in or associated with the server and is configured to store a location and a photo of a desired pickup candidate location (taught as displaying street-level imagery for the pickup location on the map, paragraph 0012, an example of which is shown in Fig 10, element 1508) around each point of a point of interest (POI) level (taught as selecting a pickup candidate within a threshold distance from the user and include nearby landmarks [points of interest], paragraph 0101).  

Regarding claim 3, Dubielzyk as modified by Moore teaches;
The pickup service method of claim 2 (see claim 2 rejection). Dubielzyk further teaches; wherein the displaying comprises displaying the one or more pickup candidate locations within a desired radius from the location on the map screen by referring to the database (taught as displaying a pickup candidate within a threshold distance from the user, paragraph 0056).  

Regarding claim 4, Dubielzyk as modified by Moore teaches;
The pickup service method of claim 1 (see claim 1 rejection). Dubielzyk further teaches; wherein the providing comprises providing photo information of the pickup candidate location as the guidance information on the pickup candidate location (taught as displaying street-level imagery for the pickup location on the map including a 3D display of the street-level imagery, paragraph 0012, and shown in an example in Fig 10, element 1508).  

Regarding claim 5, Dubielzyk as modified by Moore teaches;
The pickup service method of claim 1 (see claim 1 rejection). Dubielzyk further teaches; wherein the providing comprises providing route guidance information from the location to the pickup candidate location as the guidance information on the pickup candidate location (taught as directing the user to the pickup location, such as what’s shown in Fig 13b, element 1812).  

Regarding claim 6, Dubielzyk as modified by Moore teaches;
The pickup service method of claim 1 (see claim 1 rejection). Dubielzyk further teaches; further comprising: providing, by the at least one processor, arrival information from the pickup candidate location to a destination (taught as providing arrival time estimates to the user, such as what’s shown in Fig 13a, element 1808).  

Regarding claim 7, Dubielzyk as modified by Moore teaches;
The pickup service method of claim 1 (see claim 1 rejection). Dubielzyk further teaches; wherein the additionally providing comprises displaying, by the at least one processor, one or more pickup directions, which corresponds to the road or the intersection on the map screen (shown as the direction of travel of the driver in Fig 13a). Dubielzyk does not explicitly teach; and are selectable, in response to the location being adjacent to the road or the intersection. 
However, the selection of the route from a selection of multiple routes and pickup locations would implicitly include a choice on a direction of motion. If the user selects the pickup location (element 1806) as is shown in Fig 13a, this would implicitly include selecting a pickup direction along the flow of traffic in order to obey traffic laws (driving on the right side of the road, and following the one-way direction in this case). Thus, including a pickup direction is implicitly included in selecting a route and a pickup location, and would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include.

Regarding claim 8, Dubielzyk as modified by Moore teaches;
The pickup service method of claim 7 (see claim 7 rejection). Dubielzyk does not explicitly teach; wherein the displaying one or more pickup directions comprises providing a user interface for selecting, as the pickup direction, a single direction from among one or more passage allowing directions, which are one or more from among the one or more pickup directions that allow passage to the road, based on the location and road information on the road.  
However, the selection of the route from a selection of multiple routes and pickup locations would implicitly include a choice on a direction of motion. If the user selects the pickup location (element 1806) as is shown in Fig 13a, this would implicitly include selecting a pickup direction along the flow of traffic in order to obey traffic laws (driving on the right side of the road, and following the one-way direction in this case). Thus, including a pickup direction is implicitly included in selecting a route and a pickup location, and would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include.

Regarding claim 9, Dubielzyk as modified by Moore teaches;
The pickup service method of claim 7 (see claim 7 rejection). Dubielzyk further teaches; further comprising: providing, by the at least one processor, arrival information to a destination along the pickup direction (arrival estimation, Fig 13a, element 1808).  

Regarding claim 10, Dubielzyk as modified by Moore teaches;
The pickup service method of claim 7 (see claim 7 rejection). Dubielzyk further teaches; further comprising: providing, by the at least one processor, at least one of travel distance or route guidance information from the location to the pickup candidate location along the pickup direction (directions and distance information shown in Fig 13b, element 1812).  

Regarding claim 11, Dubielzyk teaches;
A non-transitory computer-readable storage medium storing instructions (taught as a communication system, Fig 1 element 100, specifically the portable user device element 102) that, when executed by a processor, cause the processor to perform the pickup service method of claim 1 (see claim 1 rejection).

It has been determined that claims 12-20 do not present any additional limitations apart from those already addressed in claims 1-4, and 6-10. Claims 12-20 will be rejected under the same rationales as claims 1-4, and 6-10, where claims 1, 2, 3, 4, and 6 map to claims 12, 13, 14, 15 and 16 respectively, and claims 7-10 map to 17-20.

Response to Arguments

Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. The examiner will respond to the arguments from the previous action, filed 03/01/2021.

The applicant argues on page 9 the Moore merely teaches inferring a side of the street, and that only the side near the hotspot is indicated. The examiner notes that paragraph 0032 of Moore teaches using the direction of travel of a provider [aka direction information] and marks the streets with traffic direction information in Fig 3b, similar to Dubielzyk in fig 13a, as recited in the rejection above. Thus, the combination of Dubielzyk and Moore covers the claimed limitations. The examiner suggests further defining direction information to align what is argued with the claim language.

The applicant additionally argues on page 11 that the dependent claims should be allowed based on the allowability of the independent claims. In light of the above rejection, this argument is rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662            
                                                                                                                                                                                            /MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662